Citation Nr: 9922790	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-14 189	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1968 to June 
1972.  

In an August 1977 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not file a timely 
appeal from the decision and that decision became final.  
38 C.F.R. § 19.118 (1977); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The current appeal arises from a March 1998 
rating decision by the RO, which determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for tinnitus and denied 
a compensable disability rating for service-connected 
bilateral hearing loss.  (The claim for an increased 
(compensable) rating for bilateral hearing loss is the 
subject of a remand which follows this decision.)  

The Board of Veterans' Appeals ( Board) also notes that the 
March 1998 rating decision awarded service connection and 
assigned a 30 percent disability rating for post-traumatic 
stress disorder (PTSD).  In September 1998, the veteran 
submitted a VA Form 9 expressing disagreement with the 
disability rating for PTSD assigned in the March 1998 rating 
decision.  In an October 1998 written statement, the 
veteran's representative requested that the RO construe the 
VA Form 9 filed in September 1998 as a notice of disagreement 
with the 30 percent rating assigned for PTSD.  As no 
statement of the case has been issued with regard to the 
claim for a higher rating for PTSD, this matter is returned 
to the RO for issuance of a statement of the case.  38 C.F.R. 
§§ 19.30, 20.200 (1998); Fenderson v. West, 12 Vet.App. 119 
(1999).  

The Board also notes that an August 1998 statement of the 
case addressed the question of entitlement to service 
connection for damage to teeth.  Thereafter, in a letter 
received from the veteran in September 1998, the veteran 
indicated that he had not intended to pursue such a claim.  
Consequently, given the veteran's clearly stated intent, the 
Board will not consider this issue.  38 C.F.R. § 20.204 
(1998).  


FINDINGS OF FACT

1.  In August 1977, the RO denied service connection for 
tinnitus; the veteran did not file a timely appeal from that 
decision.  

2.  Evidence submitted since the August 1977 RO rating 
decision is more than merely cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for tinnitus.  

3.  Evidence has been presented to show that the veteran has 
experienced tinnitus since experiencing acoustic trauma and 
head injury during active military service; such evidence is 
uncontradicted in the record.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied the claim of 
service connection for tinnitus in August 1977 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).  

2.  The claim of entitlement to service connection for 
tinnitus is well-grounded.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The veteran has tinnitus that is the result of disease or 
injury incurred during active wartime service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO denied service connection 
for tinnitus in August 1977 included a Form DD-214, which 
showed that the veteran's primary military specialty was 
anti-tank assault.  His awards included the Combat Action 
Ribbon.  Service medical records showed that he fractured 
several teeth in an automobile accident in May 1970.  The 
service medical records do not show any complaints or 
treatment of tinnitus, but bilateral high frequency hearing 
loss was noted on separation examination in June 1972.  

In August 1977, the RO denied service connection for 
tinnitus; noting that service medical records did not show 
complaints or treatment of tinnitus.  The RO awarded service 
connection for bilateral hearing loss, based on evidence of 
the disorder on separation examination.  

Evidence submitted since the August 1977 RO decision includes 
a September 1977 letter from the veteran to a United States 
Senator, in which the veteran reported sustaining head 
injuries during service when an artillery round fell short 
during a practice firing.  He had had a constant ringing in 
his ears since the episode.  

In a November 1980 letter, [redacted], reported that he 
had been in the veteran's unit in Vietnam, and the veteran 
sustained head injuries from a rocket propelled grenade in 
August 1969.  

On VA audiological evaluation in March 1992, the examiner 
noted the veteran's complaints of constant, severe bilateral, 
high-pitched tinnitus.  The veteran indicated that sometimes 
tinnitus kept him awake at night for four hours or more and 
was very annoying.  

In a November 1997 letter, the veteran's wife reported that 
he complained of a constant ringing in his ears following an 
explosion in service.  The ringing affected his sleep.  

On January 1998 VA audiological examination, the veteran gave 
a history of having worked in construction for approximately 
35 years.  He was near jackhammers, lawn mowers and weed 
eaters.  He complained of tinnitus, which he said began in 
1969 while he was in Vietnam.  He described the tinnitus as 
constant and severe in intensity.  He was unable to sleep at 
night due to the loud, high-pitched ringing.  

In May 1998, a hospital emergency room report was associated 
with the claims folder.  The report indicated that the 
veteran had chipped several teeth in an automobile accident.  
Accompanying the emergency room report was an April 1998 
letter from [redacted], a friend of the veteran, who 
described an automobile accident in which he and the veteran 
were involved.  Mr. [redacted] added that the veteran had 
impacted the steering wheel, had broken three or four teeth 
at the gums, and was unconscious for one and one-half to two 
hours.  

In an August 1998 letter, the veteran repeated his 
contentions that he sustained head injuries and acoustic 
trauma during service.  In a separate, August 1998 written 
statement, he reported being struck in the head by shrapnel, 
sustaining injuries which required thirteen stitches.  In a 
January 1999 letter, he described his experience in combat 
with artillery shells, mortars, and grenades at close range, 
a shrapnel wound to the head, and a head injury sustained in 
an automobile accident in 1970.  He indicated that the 
ringing in his ears was making his life miserable, and he had 
to sleep with fans, television, or other noise to drown out 
the sound.  

In a January 1999 letter, the veteran's sister recalled that 
he complained of a ringing noise in his ears after returning 
from Vietnam.  In a January 1999 letter from the Vet Center 
in North Charleston, South Carolina, a counselor noted that 
the veteran had reported that, due to his short stature, he 
was assigned "tunnel rat" duties in Vietnam.  He entered 
more than 30 tunnels, many of them with "booby traps" that 
included explosives.  

Analysis

By rating decision of August 1977, the RO denied service 
connection for tinnitus and notified the veteran of its 
decision in an August 1977 letter.  The veteran failed to 
take any action with respect to the August 1977 denial of his 
claim; thus, that decision became final a year after the 
mailing of notification of the decision to him.  38 C.F.R. 
§ 19.118 (1977); 38 C.F.R. §§ 3.104, 20.302 (1998).  

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  Since the veteran 
did not appeal the 1977 denial, in order to reopen his claim, 
he must present or secure new and material evidence with 
respect to the disallowed claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, "If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Current case law provides for a 
three-step analysis when a claimant seeks to reopen a final 
decision based on new and material evidence.  First, it must 
be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

When the claim of service connection for tinnitus was denied 
in August 1977, the RO noted that service medical records did 
not show complaints or treatment of tinnitus.  However, 
evidence added to the record since August 1977 includes 
numerous statements from the veteran asserting that he has 
constant ringing in his ears.  Other individuals acquainted 
with him have confirmed that he has complained of tinnitus 
for many years.  The veteran has also described details, 
which were not of record in August 1977, of the circumstances 
in which he sustained head injuries and acoustic trauma.  The 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans 
Claims)(Court) has held that, in determining whether evidence 
is new and material to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board finds that the evidence added to 
the record since August 1977 is neither cumulative nor 
duplicative, but bears directly and substantially upon the 
subject matter under consideration, namely whether the 
veteran has tinnitus which is related to service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim and is, 
therefore, material.  As new and material evidence has been 
submitted, the claim of entitlement to service connection for 
tinnitus is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has held 
that, because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
common sense construction.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Id. at 81.  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the veteran's assertions that he began 
experiencing ringing in his ears during service, and that he 
has experienced it since that time, combined with the 
recitations of in-service experiences with acoustic trauma 
and head injury, make his claim well grounded.  

The Board notes that the reopening of the claim of service 
connection for tinnitus raises a due process issue which was 
addressed by the Court in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Pursuant to Bernard, the Board must consider whether 
addressing the veteran's claim on a de novo basis would 
prejudice the veteran as that issue was not considered by the 
RO.  However, because the instant claim is being resolved in 
the veteran's favor, as explained more fully below, any 
potential prejudice to the veteran will be rendered moot.  

The veteran contends that he was exposed to acoustic trauma 
and sustained head injuries in service.  It is undisputed 
that he experienced combat.  His military specialty was anti-
tank assault, duty which would likely involve episodes of 
acoustic trauma.  It is also undisputed that he sustained a 
head injury in an automobile accident during service.  
Additionally, the veteran has indicated that he has continued 
to experience tinnitus since his military service, something 
about which he is competent to speak.  Taken as a whole, the 
evidence supports the veteran's claim that he has tinnitus 
which was incurred in service, and there is no medical 
evidence or opinion contrary to his assertions.  Accordingly, 
the Board finds that service connection for tinnitus is 
warranted.  


ORDER

Service connection for tinnitus is granted.



REMAND

With regard to the claim for an increased (compensable) 
rating for bilateral hearing loss, service-connected 
bilateral hearing loss is noncompensably rated based on the 
results of a January 1998 VA audiological examination of the 
veteran.  However, the examination report noted that medical 
records of the veteran were unavailable at the time of the 
examination.  In an August 1998 written statement and an 
October 1998 letter, the veteran expressed concern that his 
complete, pertinent medical records had not been made 
available for review in connection with his claims.  In a May 
1999 letter, he reported having undergone several VA 
evaluations for his ears and it is unclear whether records of 
such evaluations have been associated with the claims folder.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred, 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Additionally, the Court 
has held that VA records are considered part of the record on 
appeal, whether they are in the claims file or not, since 
they are within VA's possession, and these records must be 
considered in deciding the veteran's claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Records of VA medical evaluations of the veteran's ears may 
be favorable to his claim, even if they predate the January 
1998 VA audiological examination.  In any event, an 
adjudicator has constructive notice of VA medical records and 
the Board concludes that relevant records of VA medical 
treatment of the veteran's ears must be obtained.  

The Board also notes that, on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities 
pertaining to the criteria for evaluating diseases of the ear 
and other sense organs, to include disability from hearing 
loss.  64 Fed. Reg. 25202-25210 (1999) (to be codified at 
38 C.F.R. § 4.85-4.87).  The amended criteria became 
effective on June 10, 1999.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The RO has not, to date, considered the veteran's claim under 
both the former and the amended criteria.  Such action should 
be taken to avoid prejudice to the veteran, especially in 
light of the fact that this case is being remanded to the RO 
for evidentiary development.  See Bernard, 4 Vet. App. at 
394.  Furthermore, the RO must provide notice to the veteran 
of the amended schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

In the event that the RO finds it necessary to further 
develop this claim, to include affording the veteran a 
contemporaneous and thorough VA examination in order to 
assess the current severity of the service-connected hearing 
loss, such development should be undertaken.  See Fenderson 
v. West, 12 Vet. App. 119, 127 (1999); Goss v. Brown, 9 Vet. 
App. 109. 114 (1996).  

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be asked to 
provide information as to all medical 
treatment he has received, including VA 
medical treatment, for hearing loss in 
recent years.  All available medical 
records should be obtained and 
permanently associated with the claims 
folder.  

2.  Following completion of the 
foregoing, if the RO concludes that it is 
necessary to afford the veteran another 
VA audiological examination, to include 
audiometric evaluation, such examination 
should be conducted.  The veteran's 
claims folder must be made available to, 
and be reviewed by, the examiner in 
connection with any VA audiological 
examination performed.  

3.  The RO should then review the 
veteran's claim for an increased 
(compensable) rating for bilateral 
hearing loss.  The RO should determine 
whether the former or the amended 
criteria are more favorable to the 
veteran and apply those criteria which 
are more favorable.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case that includes a recitation of both 
the new and old rating criteria.  They 
should then be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

